                 Case 3:20-cv-08785-SK Document 10 Filed 05/24/21 Page 1 of 2




 1   David S. Ratner, Esq.
     Ratner Molineaux, LLP
 2   david@ratnermolineaux.com
     1990 N. California Blvd., Suite 20
 3   Walnut Creek, CA 94596
     925-239-0899
 4    Attorney for Plaintiff
 5
     [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Putative Class

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
       JERAMY GALSTER, individually and on
10     behalf of all others similarly situated,
                                                          Case No. 3:20-cv-08785-SK
11                       Plaintiff,
                                                          NOTICE OF VOLUNTARY
12     v.                                                 DISMISSAL W/ PREJUDICE
13
       DOORDASH INC., a California corporation,
14
                         Defendant.
15

16

17
            Plaintiff dismisses this lawsuit against Defendant with prejudice.
18
            Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
19
            (a) Voluntary Dismissal.
20
            (1) By the Plaintiff.
21
            (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any
22
            applicable federal statute, the plaintiff may dismiss an action without a court order
23
            by filing:
24
                 (i) a notice of dismissal before the opposing party serves either an answer or a
25
                 motion for summary judgment; or
26
                 (ii) a stipulation of dismissal signed by all parties who have appeared.
27

28
              Case 3:20-cv-08785-SK Document 10 Filed 05/24/21 Page 2 of 2




 1             (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
 2             without prejudice. But if the plaintiff previously dismissed any federal- or state-
 3             court action based on or including the same claim, a notice of dismissal operates
 4             as an adjudication on the merits.
 5

 6        Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule
 7 41(a)(1)(i) with prejudice.

 8                                                  Respectfully Submitted,
 9
                                                   Jeramy Galster, individually and on behalf of
10                                                 those similarly situated individuals

11
     Dated: March 31, 2021                         By: /s/ David S. Ratner
12                                                 David S. Ratner, Esq.
                                                   Ratner Molineaux, LLP
13
                                                   david@ratnermolineaux.com
14                                                 1990 N. California Blvd., Suite 20
                                                   Walnut Creek, CA 94596
15                                                 925-239-0899
16

17                                                 Attorneys for Plaintiff and the alleged Classes

18
19

20

21

22

23

24

25

26
27
                                      Notice of Voluntary Dismissal
28                                                 -2-
